DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 (Group I and Figure 3) in the reply filed on 1/10/2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/10/2022.
Claim Objections
Claims 3 and 5 are objected to because of the following informalities: “the inner shell region” should be “the inner shell.” 
Claim 7 is objected to because of the following informalities: in the final clause, “inner shell,” “outer shell,” and “outer fuel region” should each be preceded by “the”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 9 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described (s), at the time the application was filed, had possession of the claimed invention. Claim 9 recites that the inner fuel region reaches an areal density above approximately 1.1 g/cm^2. However, the Specification as originally filed 02/25/2020 only discloses a maximum of 1.1 g/cm^2 (see ¶ 46) and does not disclose or suggest an areal density higher than this value. 
If claim 9 is amended to correspond to the Specification, please also see claim 6. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
Note on Desired Result-type Limitations:
Claim 1 recites “wherein the inner fuel region of the ICF target reaches an areal density above approximately 0.6 g/cm2
Claim 5 recites “wherein the inner shell region reflects a fraction of radiated energy back into the inner fuel region.”
Claim 6 recites “wherein the inner fuel region reaches an areal density above approximately 1.1 g/cm2 during implosion and ignition.”
Claim 7 recites “wherein the outer shell and inner shell do not collide when a shock is launched from outer shell to outer fuel region during implosion and ignition of the ICF target within the hohlraum.”
Claim 9 recites “wherein the inner fuel region reaches an areal density above approximately 1.1 g/cm2 during implosion and ignition.”
These clauses do not serve to patentably distinguish the claimed structure over that of the applied reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP § 2111–2115. MPEP § 2114 states: 
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art
apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647.

[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.

As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim. Any one of the systems in the cited references is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited references. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galloway (US 2017/0213603).
Regarding claim 1, Galloway teaches (Fig. 1) a target assembly for imploding and igniting an Inertial Confinement Fusion (ICF) target within a hohlraum, the target assembly comprising:  	an ICF target comprising:  		an inner fuel region (102); and  		an inner shell (104), wherein the inner shell is disposed directly surrounding and in direct contact with the inner fuel region;  	a hohlraum (112) to centrally receive the ICF target;  	wherein the inner fuel region of the ICF target reaches an areal density above approximately 0.6 g/cm2 during implosion and ignition (“the embodiment is configured to reach a peak areal density (pr) in inner fuel region 102 of approximately 0.6 grams per cm2 or greater,” ¶ 54).
Regarding claim 2, Galloway anticipates all the elements of the parent claim and additionally teaches wherein the inner fuel region (102) is comprised of deuterium-tritium gas having a density of approximately 0.1 g/cm3 (“Inner fuel region 102 may have 3,” ¶ 38). 

Regarding claim 3, Galloway anticipates all the elements of the parent claim and additionally teaches wherein the inner shell is comprised of solid tungsten (“an inner shell 104, which may include a spherical shell of solid tungsten,” ¶ 38).

Regarding claim 4, Galloway anticipates all the elements of the parent claim and additionally teaches wherein the hohlraum is spherical, cylindrical or rugby-shaped (“ a case 112 that includes a spherical shell,” ¶ 39).

Regarding claim 5, Galloway anticipates all the elements of the parent claim and additionally teaches wherein the inner shell reflects a fraction of radiated energy back into the inner fuel region (“The high radiation opacity of inner shell 104 may lower the radiative energy loss of the fuel in inner fuel region 102 by reflecting a substantial fraction of radiated energy back into inner fuel region 102,” ¶ 46). 

Regarding claim 6, Galloway anticipates all the elements of the parent claim and additionally teaches wherein the inner fuel region reaches an areal density above approximately 1.1 g/cm2 during implosion and ignition (“The peak areal density reached in inner fuel region 102 may be 1.1 g/cm2,” ¶ 46).

Regarding claim 7, Galloway anticipates all the elements of the parent claim and additionally teaches wherein the ICF target further comprises:  	an outer fuel region (106), wherein the outer fuel region is disposed directly surrounding and in direct contact with the inner shell (104); and  	an outer shell (108), wherein the outer shell is disposed directly surrounding and in direct contact with the outer fuel region (106); 2Innoven Docket No. T89  	wherein the outer shell and inner shell do not collide when a shock is launched from outer shell to outer fuel region during implosion and ignition of the ICF target within the hohlraum (because Galloway’s structure is identical to the claimed structure, then if the claimed structure is capable of this desired result, so is Galloway’s). 	Further on this point: Applicant describes in ¶ 50 of the Specification the desired result of outer-inner shell collision prevention but does not explain how this is achieved. Therefore, the skilled artisan is left to assume that it is the structure itself of Applicant’s invention that fulfills this desired result, structure which is, as cited above, identically present in Galloway.  	Instead, Applicant states at the end of ¶ 42 that the inward motion of the outer shell launches a shock inwardly through the outer fuel region, which in turn launches a shock into the inner shell, which is the same thing that Galloway does: “The inner part of outer shell 108 may thus impulsively be accelerated inwards, driving a strong shock into outer fuel region 106. When the shock driven through outer fuel region 106 reaches inner shell 104, the shell may be accelerated inwardly,” ¶¶ 45-46. 

Regarding claim 8, Galloway anticipates all the elements of the parent claim and additionally teaches wherein the outer shell (108) is comprised of solid tungsten (“an outer shell 108, which may include a spherical shell of solid tungsten,” ¶ 38).

Regarding claim 9, Galloway anticipates all the elements of the parent claim and additionally teaches wherein the inner fuel region reaches an areal density above approximately 1.1 g/cm2 during implosion and ignition (“The peak areal density reached in inner fuel region 102 may be 1.1 g/cm2,“ ¶ 46). 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587.  The examiner can normally be reached on 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646